Title: From Alexander Hamilton to Alexander Richards, 28 September 1799
From: Hamilton, Alexander
To: Richards, Alexander


          
            Sir,
            N. York Sept. 28th. 1799
          
          I request you to furnish me, toward my allowance of fuel, full, fifteen Cords of wood, the allowance to a Major General from the 1st. of October to the 1st. of April
          I should be glad to have it all at once if convenient; if not, you will furnish it as you shall find so—
          With great consideration &c
        